ORDER
Our opinion, issued on December 18, 2002, reversed the judgment of the district court in this case, Alvarado v. Hickman, 316 F.3d 841. A petition for writ of certiorari to the Supreme Court of the United States was filed on May 12, 2003, and granted as Case No. 02-1684, on September 30, 2003, Yarborough v. Alvarado, 539 U.S. 986, 124 S.Ct. 45, 156 L.Ed.2d 703. *42On June 1, 2004, the Supreme Court issued its opinion, Yarborough v. Alvarado, — U.S. —, 124 S.Ct. 2140, 158 L.Ed.2d 938, reversing the judgment of this court. In accordance with the mandate of the Supreme Court, the judgment of the district court is hereby AFFIRMED.